Citation Nr: 0824378	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-23 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
coronary artery bypass, to include as secondary to the 
claimed disability of hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from June 1957 to June 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

In May 2006, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development. 

As a final preliminary matter, the Board notes that, in April 
2008, the veteran submitted additional evidence for 
consideration in connection with the claims on appeal.  In a 
June 2008 statement, the veteran's representative submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A low back disability was not manifested in service or 
within one year of service discharge, and objective medical 
evidence does not establish that the currently diagnosed low 
back disability is etiologically related to active service.

3.  Hypertension was not manifested in service or within one 
year of service discharge, and objective medical evidence 
does not establish that the currently diagnosed hypertension 
is etiologically related to active service.



4.  Residuals of coronary artery bypass were not manifested 
in service or within one year of service discharge, and 
objective medical evidence does not establish that the 
currently diagnosed residuals of coronary artery bypass are 
etiologically related to active service or to any service-
connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of coronary artery bypass were not incurred in 
or aggravated by military service, nor may this disability be 
presumed to have been incurred therein, and it is not shown 
to be proximately due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
a low back condition, for hypertension, and for residuals of 
a coronary artery bypass were received in November 2002.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO and AMC in correspondence dated in April 2003, June 
2003, September 2003, and May 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in April 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in May 2006.

The National Personnel Records Center (NPRC) advised the RO 
that the veteran's service treatment records are missing and 
appear to have been destroyed in the 1973 fire at the NPRC in 
St. Louis, Missouri.  Additionally, the NPRC also advised 
that records from the Office of the Surgeon General (SGO), 
sick/morning reports from the veteran's unit for the time 
period from March to June 1961, and service personnel records 
for the veteran were not available.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The veteran stated that he was treated for a low back injury 
and high blood pressure when he was stationed at Bolling Air 
Force Base (AFB) from fall 1957 to June 1961.  The Board 
notes that the RO specifically advised and requested that the 
veteran provide a 3-month date window, as this is the time 
period limit required to search for service clinical 
treatment records.  After repeated requests for a 3-month 
date window, the veteran indicated that he had been treated 
for his claimed disabilities at Bolling AFB during 1960 or 
1961.  Even without a specific 3-month date window as 
requested, the AMC did an additional search for Bolling AFB 
clinical records for the time period from March 1961 to June 
1961 that revealed no records for the veteran.  The Board is 
satisfied that the AMC/RO has taken all necessary steps to 
secure veteran's service treatment records and, given the 
responses from the NPRC, that additional efforts to request 
these records would be futile.  See 38 U.S.C.A. § 5103A(b).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims during the course of this appeal.  
All relevant private and VA treatment records pertaining to 
his claimed disabilities have been obtained and associated 
with his claims file.  

VA need not conduct an examination with respect to the claims 
for service connection on appeal, as information and evidence 
of record contains sufficient competent medical evidence to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed disabilities may be associated with his military 
service.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and cardiovascular-renal disease (including 
hypertension) and/or arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R.§§ 3.307, 3.309 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact. The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from a low 
back disability, hypertension, and residuals of a coronary 
artery bypass as a result of his active duty service.  
Considering the claims in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claims.

Initially, as noted above, the Board notes that the veteran's 
service treatment records are unavailable.  However, the 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's service connection claims 
has been undertaken with this duty in mind.

Post-service private and VA treatment records reflect 
treatment for a low back condition, hypertension, and 
residuals of a coronary artery bypass.

Private treatment notes dated in September 1988 show 
treatment for back strain with pain and parathesia radiating 
down the right leg after the veteran twisted his back on the 
job.  A September 1988 lumbar spine CT scan report from 
Humana revealed findings of degenerative disc disease of the 
L5-S1.  A September 1988 lumbar spine X-ray report from 
Northwest Medical Professional Corporation listed an 
impression of osteoporosis with some early osteoarthritis. 

Private treatment records from J. C., D.O. dated in September 
1997 reflect complaints of low back pain.  The examiner noted 
that the veteran was known to have arthritis and that a 
September 1988 CT scan had revealed degenerative disease at 
L5-S1.  Additional private treatment notes dated in November 
1997 from   G. W. L., D.C. reflect complaints of back pain 
and detail that the veteran had another back injury in 
November 1997 after lifting a heavy object at work.  It was 
further noted that X-ray reports showed vertebral 
misalignments.   

An August 2000 cardiovascular consultation report from Mayo 
Clinic noted findings of mitral valve prolapse with severe 
mitral regurgitation and progressive dyspnea on exertion.  It 
was noted that the veteran had no known history of coronary 
artery disease but that a pre-operative coronary angiogram 
had clearly indicated findings of coronary artery 
atherosclerosis.  The remainder of the veteran's 
cardiovascular systems were noted to be negative.  An August 
2000 surgical operative report from the Mayo Clinic detail 
that the veteran underwent a mitral valve repair, coronary 
artery bypass graft x 2 (CABG), bilateral mammary grafts, and 
transesophageal echocardiogram.  Summary diagnoses were noted 
in the August 2000 treatment notes as coronary artery 
disease, mitral regurgitation, status post CABD x 2, and 
mitral valve repair.  An October 2000 echocardiogram report 
interpreted by S.B., M.D. noted findings of atrial 
fibrillation. 

An April 2001 neurological evaluation report from M. S., 
M.D., it was noted that the veteran has had chronic low back 
pain since a back injury in 1988 when he was lifting 
something heavy at work.  The physician listed an impression 
of possible mild vascular dementia secondary to open heart 
surgery, status post myocardial infarction, 
hypercholesterolemia, asthma, and degenerative joint disease.

An April 2001 cardiology consultation report from M. A. S., 
M.D. listed an impression of atherosclerotic coronary heart 
disease, status post two vessel coronary bypass surgery and 
status post mitral valve repair.  The physician further noted 
that the veteran's risk factors for coronary artery disease 
were negative for hypertension or diabetes. 

A May 2002 chest X-ray report from Northwest Medical 
Professional Corporation noted that the veteran was status 
post CABG but had no acute cardiopulmonary disease.  In a 
September 2002 statement, S. B., M.D. noted that the veteran 
was taking a number of medications for his heart, elevated 
lipid levels, and hypertension.  In an August 2003 treatment 
note, the same private physician detailed that the veteran 
had normal blood pressure.  A February 2006 VA treatment note 
indicated that the veteran had well controlled blood 
pressure. 

In September 2006 and May 2007 statements, G. W. L., D.C. 
indicated that the veteran had been his patient for several 
years and was being treated for a low back problem after he 
was injured in a work accident several years ago. 

As noted above, the veteran's service treatment records are 
unavailable.  Even assuming that the veteran suffered from a 
low back condition and hypertension during active service, 
post-service private and VA records first show treatment for 
a low back condition, hypertension, and residuals of coronary 
artery bypass many years after the veteran's discharge from 
active service in 1961.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  Further, the record does not include any 
medical evidence or opinion even suggesting a medical nexus 
between any of the veteran's claimed current disabilities and 
his active military service, and neither the veteran nor his 
representative has identified or even alluded to the 
existence of any such opinion.  Consequently, the Board finds 
that entitlement to service connection for low back 
condition, for hypertension, and for residuals of coronary 
artery bypass is not warranted.

The Board has also considered whether the veteran's claimed 
residuals of coronary artery bypass are secondary to his 
current claimed hypertension disability.  In this case, the 
veteran is not service-connected for hypertension.  
Consequently, entitlement to service connection for residuals 
of coronary artery bypass cannot be established on a 
secondary basis.

In connection with the claims, the Board also has considered 
the assertions the veteran and his representative have 
advanced on appeal in multiple written statements.  However, 
the veteran cannot establish his service connection claims on 
the basis of these assertions, alone.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
current claimed disabilities are associated with military 
service, these claims turn on a medical matter--the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
these assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for low back condition, for hypertension, and for residuals 
of coronary artery bypass must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of coronary 
artery bypass is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


